 

Exhibit 10.51

 

August 2, 2013

 

CIG Wireless Corp.
5 Concourse Parkway, Suite 3100
Atlanta, GA 30328

 

RE: Equity Compensation

 

Ladies and Gentlemen:

 

Each of the undersigned is delivering this letter to CIG Wireless Corp. (the
“Company”) to confirm their respective understanding with the Company with
respect to the following:

 

On the date hereof, the Company is entering into a Securities Purchase
Agreement, by and among the Company, on the one hand, and each of the
undersigned investors (each, an “Investor” and collectively, the “Investors”),
on the other hand (the “Purchase Agreement”), pursuant to which the Company is
issuing, on the date hereof, and, may issue in one or more additional closings,
shares of the Company’s Series A-1 Non-Convertible Preferred Stock, par value
$0.00001 per share (“Series A-1 Preferred Stock”) and shares of the Company’s
Series A-2 Convertible Preferred Stock, par value $0.00001 per share (“Series
A-2 Preferred Stock”) to the Investors as described in the Purchase Agreement
(the “Financing Transaction”).

 

Each of the Investors understands that subsequent to the closing of the
Financing Transaction, the Company’s management intends to propose the option
grants for the individuals as set forth on Exhibit A (the “Option Grants”) and,
accordingly, the Company will submit the Option Grants to a vote of the
Company’s Board of Directors and, if required by or advisable under applicable
law, to the Company’s stockholders for approval.

 

In consideration of the execution of the Purchase Agreement by the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Investor hereby agrees, during the period
commencing on the date hereof and ending on the termination of this letter
agreement by its terms, to cause its representative on the Board to vote, at a
meeting of the Board of Directors duly called, and itself to vote all shares of
Series A-1 Preferred Stock, Series A-2 Preferred Stock and/or common stock of
the Company, par value $0.00001 per share (“Common Stock”) then held by such
Investor at a meeting of the stockholders of the Company however called, for the
purpose of approving the Option Grants and in any action by written consent of
the stockholders of the Company, in favor of, the approval and adoption of the
Option Grants.

 

Each Investor hereby represents and warrants that such Investor has full power
and authority to enter into this letter agreement. Notwithstanding anything
herein to the contrary, if the Option Grants are not proposed by management or
otherwise adopted by the Board or the Company’s stockholders, the Investors
shall have no further obligation with respect thereto, and the Investors sole
obligation under this letter is to vote to support each of the Option Grants on
the terms attached hereto, so long as they comply with all applicable law.

 

 

 

 

This letter agreement shall automatically terminate upon the earliest to occur
of: (a)  the calling of any meeting of the stockholders of the Company however
called, or any solicitation for the action of the stockholders of the Company by
written consent, for the purpose of approving and adopting grants of options or
other equity compensation award, plan or arrangement in favor of the persons
listed on Exhibit A that is inconsistent with the Option Grants; (b) the
occurrence of any Event of Default (as defined in the Purchase Agreement); or
(c) at 11:59 pm Eastern Standard Time on September 30, 2013. For the avoidance
of doubt, upon the termination of this letter agreement pursuant to the
foregoing, each Investor shall no longer have any obligation to cause its Board
representatives to vote, or itself vote any shares of Series A-1 Preferred
Stock, Series A-2 Preferred Stock and/or Common Stock held by such Investor, in
favor of the approval and adoption of the Option Grants. For the avoidance of
doubt, while the basic terms of the Option Grants are set forth on Exhibit A,
the detailed terms and conditions of the Option Grants shall be subject to the
approval of the Investors, which approval shall be determined in their sole
discretion.

 

This letter shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof. This letter constitutes the entire agreement, and supersedes all prior
agreements, of the parties hereto relating to the subject matter hereof, and
there are no written or oral terms or representations made by either party other
than those contained herein. This letter cannot be modified, altered or amended
except by a writing signed by the Company and each of the Investors to which
such modification, alteration or amendment applies. This letter may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument, and may be
delivered via facsimile, “pdf” or any other mode of electronic delivery which
shall be an original for all purposes.

 

[Signature Page Follows]

 

-2-

 

 

IN WITNESS WHEREOF, this letter agreement has been duly executed by each of the
parties set forth below as of the date first above set forth.

 

Investors

 

FIR TREE REF III TOWER LLC

 

By: /s/ Brian Meyer     Name: Brian Meyer     Title: Authorized Person  

 

FIR TREE CAPITAL OPPORTUNITY (LN) MASTER FUND, LP

 

By: /s/ Brian Meyer     Name: Brian Meyer     Title: Authorized Person  

 

Acknowledged and Agreed:

 

CIG Wireless Corp.



By: Paul McGinn     Name: Paul McGinn     Title: CEO  

 

-3-

 

 

Exhibit A

 

Terms and Conditions of Option Grants

 

Grantees:

 

Michael Hofe

 

B. Eric Sivertsen

 

Award:

 

Mr. Hofe, options to purchase 300,000 shares of Common Stock

 

Mr. Sivertsen, options to purchase 300,000 shares of Common Stock

 

Exercise Price:

 

The average of the 20 day VWAP beginning on August 15, 2013, but in no event
less than $1.00 per share

 

Cashless exercise, but not after termination of employment

 

Grant Date:

 

September 16, 2013 (21st Trading Day after August 15, 2013)

 

Vesting:

 

Initial vesting on date of grant, 20%

 

Annual vesting thereafter in four equal installments of 20% on each anniversary
of grant date

 

100% acceleration upon “change of control” (to be defined)

 

Termination:

 

Without Cause, vesting stops upon termination and 90 days to exercise vested
portion of options

 

With Cause, forfeit all vested and unvested options

 

In the event of termination without Cause prior to September 15, 2013, the
option will still be granted, with initial vesting of 20% and 90 days to
exercise.

 

Expiration on later of fifth anniversary of grant date or 90 days after
termination without cause (but in no event later than tenth anniversary of grant
date)

 

 

 

 

Additional Options:

 

In addition to the above, for each of Mr. Hofe and Mr. Sivertsen, options to
purchase 500,000 shares of Common Stock:

 

·Exercise price equal to $1.00 per share;

·Grant date within ten (10) business days of closing the Financing Transaction;

·Fully vested;

·Method of payment of exercise price and applicable tax withholdings: cash, bank
check, cashier’s check or wire transfer;

·Expiration: 5:00 (NY time) on August 30, 2013.

 

5

 

